 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFotomat Corporation and Retail Store EmployeesUnion, Local 880, Retail Clerks InternationalAssociation, AFL-CIO. Case 8-CA-10765October 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBER JENKINSAND MURPHYUpon a charge filed on January 26, 1977, by RetailStore Employees Union, Local 880, Retail ClerksInternational Association, AFL-CIO, herein calledthe Union, and duly served on Fotomat Corporation,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 8, issued a complaint and noticeof hearing on March 8, 1977, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December 20,1976, following a Board election in Case 8-RC-9950,the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about January 24, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On April 1, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint,submitting defenses and requesting that the com-plaint be dismissed in its entirety.On May 4, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 16, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, and also a cross-motion forSummary Judgment.i Official notice is taken of the record in the representation proceeding,Case 8-RC-9950, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,233 NLRB No. 3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for SummaryJudgmentIn its response to the Notice To Show Cause, aswell as its affirmative defenses set forth in its answerto the complaint, Respondent in substance attacksthe Union's certification on the ground that (1)Respondent was denied a fair hearing in therepresentation proceeding; (2) the unit certified isinappropriate; (3) the election was conducted in animproper manner; and (4) the Union lost its majoritystatus before it was certified.Review of the record herein reveals that in Case 8-RC-9950 a Stipulation for Certification UponConsent Election was approved by the RegionalDirector and the election was conducted on July 17,1975. The tally of ballots showed that of approxi-mately 71 eligible voters 61 cast ballots, of which 40were cast for the Union, and 21 were cast against theUnion. There were no challenged ballots. On July 18,1975, Respondent filed timely objections to conductaffecting the results of the election, and to theconduct of the election. The Acting RegionalDirector issued his Report on Objections on Septem-ber 29, 1975, recommending the objections beoverruled and the Union be certified. Thereafter,Respondent filed timely exceptions to the ActingRegional Director's Report on Objections. On April14, 1976, the Board ordered that a hearing be heldwith respect to certain of Respondent's objections.On August 12, 1976, the Hearing Officer issued hisreport recommending that the objections be over-ruled in their entirety, and on December 20, 1976,the Board issued a Decision and Certification ofRepresentation (not reported in bound volumes ofBoard Decisions), certifying the Union as thecollective-bargaining representative of the employeesin the appropriate unit.Following a request by the Union on or aboutJanuary 6, 1977, that Respondent commence bar-gaining and furnish it with a list of all employees inthe bargaining unit with normal work schedules,including reporting time, quitting time, lunch hours,and breaktimes, Respondent on January 24, 1977,refused to bargain and to furnish the informationrequested.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1%9); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Folleit Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.56 FOTOMAT CORPORATIONIt is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the GeneralCounsel's Motion for Summary Judgment and denythe Respondent's cross-motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engaged inthe sale and processing of film. Annually, in thecourse and conduct of its business, Respondentreceives gross revenues in excess of $500,000 andreceives goods valued in excess of $50,000 at its Ohiofacilities directly from points located outside theState of Ohio.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union, Local 880, RetailClerks International Association, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All selling and nonselling full-time and part-time employees, including maintenance employ-ees employed in the Employer's Cleveland AreaDistrict, which consists of the facilities listedbelow, but excluding all office clerical employees,route drivers, and professional employees, guards,and supervisors as defined in the Act.4200 Fulton Rd., Cleveland;2400 Brookpark Rd., Cleveland;7522 Broadview Rd., Parma;6339 York Rd., Parma Hts.;6879 W. 130th St., Parma Hts.;14596 Snow Rd., Brookpark;14131 Puritas, Cleveland;13531 Lorain Ave., Cleveland;1420 W. 117th St., Lakewood;3376 Westgate Mall, Fairview Park;22809 Lorain Ave., Fairview Park;25980 Lorain Ave., N. Olmsted;27180 Detroit Ave., Westlake;1081 Meister Rd., Lorain;3929 Pearl Rd., Lorain;18314 Euclid Ave., Cleveland;1501 East 276th St., Euclid;200 East 228th St., Euclid;7768 Lakeshore, Mentor;34524 Lakeshore, Eastlake;1510 Mentor Ave., Painesville;7765 Mentor Ave., Mentor;8504 Mentor Ave., Mentor;4893 Robinhood Rd., Willoughby;10333 Northfield Rd., Northfield; and17838 Lorain Rd., Cleveland.2. The certificationOn July 17, 1975, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 8, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 20, 1976, and the Union2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 6, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about January 24, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all the employees in said unit.Accordingly, we find that Respondent has sinceJanuary 24, 1977, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Fotomat Corporation is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Retail Store Employees Union, Local 880,Retail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3. All selling and nonselling full-time and part-time employees, including maintenance employeesemployed in the Employer's Cleveland Area District,which consists of the facilities listed below, butexcluding all office clerical employees, route drivers,and professional employees, guards, and supervisorsas defined in the Act: 4200 Fulton Rd., Cleveland;2400 Brookpark Rd., Cleveland; 7522 BroadviewRd., Parma; 6339 York Rd., Parma Hts.; 6879 W.130th St., Parma Hts.; 14596 Snow Rd., Brookpark;14131 Puritas, Cleveland; 13531 Lorain Ave., Cleve-land; 1420 W. 117th St., Lakewood; 3376 WestgateMall, Fairview Park; 22809 Lorain Ave., FairviewPark; 25980 Lorain Ave., N. Olmsted; 27180 DetroitAve., Westlake; 1081 Meister Rd., Lorain; 3929Pearl Rd., Lorain; 18314 Euclid Ave., Cleveland;1501 East 276th St., Euclid; 200 East 228th St.,Euclid; 7768 Lakeshore, Mentor; 34524 Lakeshore,Eastlake; 1510 Mentor Ave., Painesville; 7765Mentor Ave., Mentor; 8504 Mentor Ave., Mentor;4893 Robinhood Rd., Willoughby; 10333 NorthfieldRd., Northfield; and 17838 Lorain Rd., Cleveland;constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since December 20, 1976, the above-namedlabor organization has been and is now the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 24, 1977, andat all times thereafter, to meet and bargain collective-ly with the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, and byrefusing the Union's request for information regard-ing normal work schedules, reporting time, quittingtime, lunch hours, and breaktimes, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.58 FOTOMAT CORPORATION6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Fotomat Corporation, Cleveland Ohio, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing the Union's request for informationregarding normal work schedules, reporting time,quitting time, hours, and breaktimes, and refusing tobargain collectively concerning rates of pay, wages,hours, and other terms and conditions of employ-ment with Retail Store Employees Union, Local 880,Retail Clerks International Association, AFL-CIO,as the exclusive bargaining representative of itsemployees in the following appropriate unit:All selling and nonselling full-time and part-time employees, including maintenance employ-ees employed in the Employer's Cleveland AreaDistrict, which consists of the facilities listedbelow, but excluding all office clerical employees,route drivers, and professional employees, guards,and supervisors as defined in the Act.4200 Fulton Rd., Cleveland;2400 Brookpark Rd., Cleveland;7522 Broadview Rd., Parma;6339 York Rd., Parma Hts.;6879 W. 130th St., Parma Hts.;14596 Snow Rd., Brookpark;14131 Puritas, Cleveland;13531 Lorain Ave., Cleveland;1420 W. 117th St., Lakewood;3376 Westgate Mall, Fairview Park;22809 Lorain Ave., Fairview Park;25980 Lorain Ave., N. Olmsted;27180 Detroit Ave., Westlake;1081 Meister Rd., Lorain;3929 Pearl Rd., Lorain;18314 Euclid Ave., Cleveland;1501 East 276th St., Euclid;200 East 228th St., Euclid;7768 Lakeshore, Mentor;34524 Lakeshore, Eastlake;1510 Mentor Ave., Painesville;7765 Mentor Ave., Mentor;8504 Mentor Ave., Mentor;4893 Robinhood Rd., Willoughby;10333 Northfield Rd., Northfield; and17838 Lorain Rd., Cleveland.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, andfurnish the requested information with respect torates of pay, wages, hours, normal work schedules,reporting time, quitting time, lunch hours, andbreaktimes and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Cleveland Area District facilities,Cleveland, Ohio, copies of the attached noticemarked "Appendix."s3Copies of said notice, onforms provided by the Regional Director for Region8, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailStore Employees Union, Local 880, Retail ClerksInternational Association, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with andfurnish information to the above-named Union,as the exclusive representative of all employees inthe bargaining unit described below, with respectto rates of pay, wages, hours, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement. The bargaining unit is:All selling and nonselling full-time andpart-time employees, including maintenanceemployees employed in the Employer'sCleveland Area District, which consists ofthe facilities listed below, but excluding alloffice clerical employees, route drivers, andprofessional employees, guards, and supervi-sors as defined in the Act.4200 Fulton Rd., Cleveland;2400 Brookpark Rd., Cleveland;7522 Broadview Rd., Parma;6339 York Rd., Parma Hts.;6879 W. 130th St., Parma Hts.;14596 Snow Rd., Brookpark;14131 Puritas, Cleveland;13531 Lorain Ave., Cleveland;1420 W. 117th St., Lakewood;3376 Westgate Mall, Fairview Park;22809 Lorain Ave., Fairview Park;25980 Lorain Ave., N. Olmsted;27180 Detroit Ave., Westlake;1081 Meister Rd., Lorain;3929 Pearl Rd., Lorain;18314 Euclid Ave., Cleveland;1501 East 276th St., Euclid;200 East 228th St., Euclid;7768 Lakeshore, Mentor;34524 Lakeshore, Eastlake;1510 Mentor Ave., Painesville;7765 Mentor Ave., Mentor;8504 Mentor Ave., Mentor;4893 Robinhood Rd., Willoughby;10333 Northfield Rd., Northfield; and17838 Lorain Rd., Cleveland,FOTOMAT CORPORATION60